Exhibit 10.41

MASTER AGREEMENT

BETWEEN

VIROPHARMA INCORPORATED

AND

OSG NORWICH

PHARMACEUTICALS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1

   DEFINITIONS    3

2

   SCOPE    8

3

   INTELLECTUAL PROPERTY    8

4

   FORECASTS, ORDERS, AND SHIPPING    11

5

   COMPENSATION    12

6

   VIROPHARMA SUPPLIED MATERIALS    14

7

   OSG SUPPLIED MATERIALS    15

8

   COMPLIANCE    15

9

   SUPPLIER RELATIONSHIP    21

10

   REPRESENTATIONS AND WARRANTIES: VIROPHARMA    21

11

   REPRESENTATIONS AND WARRANTIES: OSG    22

12

   CONFIDENTIALITY    22

13

   OTHER COVENANTS AND AGREEMENTS    24

14

   INDEMNIFICATION; REMEDIES    25

15

   INSURANCE    26

16

   TERM AND TERMINATION    27

17

   [RESERVED]    28

18

   MISCELLANEOUS    28

Exhibits:

 

A: Manufacturing Requirements Document - (MRD) Table of Contents Guideline

 

2



--------------------------------------------------------------------------------

Master Agreement

THIS MASTER AGREEMENT (“Agreement”) is effective as of December 1, 2005
(“Effective Date”) by and between OSG NORWICH PHARMACEUTICALS, INC.,
incorporated under the laws of Country, with its principal place of business
6826 State Highway 12, Norwich, NY 13815 (“OSG”), and ViroPharma Incorporated,
incorporated under the laws of Delaware, with its principle place of business at
397 Eagleview Boulevard, Exton, Pennsylvania (“ViroPharma”).

WHEREAS, OSG is a contract development, manufacturing, and packaging company.
OSG is a full-service outsourcing provider of Rx and OTC pharmaceuticals
offering comprehensive manufacturing support — from clinical trial through
scale-up to commercial launch for the production, packaging and distribution of
solid dose, semi-solid and liquid medications.

WHEREAS, ViroPharma may utilize the contract development, manufacturing and/or
packaging services of OSG from time to time pursuant to the terms of this
Agreement and any mutually agreed upon Project Agreements (hereafter defined),
and OSG desires to provide such services to ViroPharma.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, OSG and ViroPharma (which shall also hereinafter be referred to
individually as a “Party” or collectively as the “Parties”) hereby agree as
follows:

1 DEFINITIONS

 

1.1 “Active Pharmaceutical Ingredient” means bulk active pharmaceutical
ingredient necessary to manufacture a Product which is further identified in the
applicable Project Agreement.

 

1.2 “Actual Yield” with respect to a Product, shall mean the amount of finished
cartons of such Product shipped to ViroPharma that was actually produced from
the amount of Active Pharmaceutical Ingredient used to Manufacture a batch of
such Product.

 

1.3 “API Reimbursement Price” means the agreed to value of the Active
Pharmaceutical Ingredient in U.S. dollars per batch of Product, as defined in
the Project Agreement.

 

1.4 “API Specifications” means the specifications for Active Pharmaceutical
Ingredient set forth in the applicable Project Agreement.

 

1.5 “Affiliate” means, with respect to any Person, any Persons directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For purposes of this definition, “controlled” (including the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the direct or indirect ability or power to direct or cause the
direction of management policies of such Person or otherwise direct the affairs
of such Person, whether through ownership of voting securities, by contract or
otherwise.

 

3



--------------------------------------------------------------------------------

1.6 “Applicable Laws” means all applicable federal, state and local laws,
statutes, ordinances, rules, and regulations of any kind whatsoever, and any
applicable orders, injunctions, or decrees of any court, administrative agency,
or similar authority, whether federal, state, or local.

 

1.7 “Calendar Quarter” means the three-month period ending on
March 31, June 30, September 30 or December 31.

 

1.8 “Campaign”, with respect to a Product, shall mean the continuous
manufacturing of a series of batches of that Product within a pre-determined
time frame.

 

1.9 “cGMP” means the current good manufacturing practices described in title 21
of the Code of Federal Regulations, parts 210 and 211, and any comparable laws,
rules or regulations of any Foreign Jurisdiction.

 

1.10 “Claim” means any and all costs, losses, claims, liabilities, demands for
payment, threatened government enforcement actions, fines, penalties, damages
and expenses, court costs, and reasonable fees and disbursements of counsel,
consultants, and expert witnesses (including interest which may be imposed in
connection therewith).

 

1.11 “Commencement Date”, with respect to a Product, means the date upon which
ViroPharma, following first regulatory approval, in its sole discretion, decides
to market the Product in the applicable Territory or as otherwise defined in the
applicable Project Agreement.

 

1.12 “Confidential Information” means Know-How and all information and data
provided by a Party (the “Disclosing Party”) or its Representatives to the other
Party (the “Receiving Party”) or its Representatives, including the terms,
conditions and existence of this Agreement and information of a third party that
the Disclosing Party or its Representatives has an obligation to maintain in
confidence, except any portion thereof which: (i) is known to the Receiving
Party or its Affiliates as evidenced by its written records before receipt
thereof from the Disclosing Party; (ii) is disclosed to the Receiving Party or
its Affiliates after acceptance of this Agreement by a third person (other than
its Representatives with respect to information disclosed pursuant to this
Agreement) who has the right to make such disclosure; (iii) is or becomes part
of the public domain through no fault of the Receiving Party or its
Representatives; or (iv) which the Receiving Party can reasonably establish is
independently developed by employees of the Receiving Party or its Affiliates
who have not had access to the information disclosed hereunder.

 

1.13 “Defect” means an impurity, contamination or non-conformity in the Product
caused by (i) a non-conformance to the Specifications; (ii) the negligence or
willful misconduct of OSG, or its Representatives; and/or (iii) a breach of this
Agreement by OSG. Product that is subject to a Defect may be referred to herein
as “Defective.”

 

1.14 “Development Activities”, with respect to a Product, means the development
activities, if any, identified in the Project Agreement for such Product.

 

4



--------------------------------------------------------------------------------

1.15 “Development Fees”, with respect to a Product, means the development fees,
if any, identified in the Project Agreement for such Product.

 

1.16 “Facility”, with respect to a Product, means OSG’s manufacturing facility
located at (6826 State Highway 12 / Norwich, NY 13815) or any other facility
where such Product is manufactured pursuant to this Agreement.

 

1.17 “FDA”, means the United States Food and Drug Administration, any comparable
agency in any Foreign Jurisdiction, and any successor agency or entity to any of
the foregoing that may be established thereafter.

 

1.18 “Fixed Price Period”, with respect to a Product, means the period set forth
in the applicable Project Agreement.

 

1.19 “Foreign Jurisdiction”, with respect to a Product, means any jurisdiction
included within a Territory where such Product will be marketed not governed by
the United States or any political subdivision thereof.

 

1.20 “Know-How” means, with respect to a Party, all technical and regulatory
information which is owned by, co-owned by, possessed by or licensed to such
Party (including without limitation licenses or rights granted in or to use
third party patents and or technology), including in the case of ViroPharma,
such information and data delivered by ViroPharma’s contractors or previously
delivered by Eli Lilly and Company, which is proprietary and which is necessary
or useful for the Manufacture of Product and any Development Activities
associated therewith, whether patentable or unpatentable, including, without
limitation, all secret and confidential technical, chemical and scientific
information, and all specifications, methods, formulae, batch records,
technology and other data.

 

1.21 “Labeling”, with respect to a Product, means the label affixed to the
applicable container, the package insert and the applicable container carton or
any Product specific printed information packaged with such Product.

 

1.22 “ViroPharma Patents”, with respect to a Product, means rights under all
ViroPharma owned patents (including all reissues, extensions, substitutions,
confirmations, re-registrations, re-examinations, re-validations, patents of
addition, Supplementary Protection Certificates or the equivalents thereof) and
patent applications (including, without limitation, all continuations,
continuations-in-part and divisional), in each case, claiming an invention which
is necessary or desirable for the design, development, testing, manufacture and
sale of such Product; and those patents and patent applications as described
above of third parties under which ViroPharma has a right to have Product or API
made, in each case, claiming an invention which is necessary or desirable for
the design, development, testing, manufacture and sale of such Product.

 

1.23 “Manufacture” means the manufacturing, testing, packaging, Labeling,
storing and preparing for shipment (FOB Facility) to ViroPharma or to a location
designated by ViroPharma.

 

5



--------------------------------------------------------------------------------

1.24 “Master Batch Record”, with respect to a Product, means the formal set of
instructions for the preparation of such Product, developed and maintained in
OSG standard format, by OSG.

 

1.25 “Manufacturing Relationship Document” or “MRD” means a document that may
contain certain procedures and personnel contacts relating to the manufacture
and supply of Product by OSG to ViroPharma that will be compiled and agreed upon
between the Parties as soon as practicable after the Effective Date. The MRD
describes how OSG and ViroPharma will work together in coordinating the
forecasting, ordering, manufacturing, packaging, labeling, shipping and storing
of Product. It shall also describe how OSG and ViroPharma will work together to
assure Product quality and overall manufacturing performance. The MRD will be
subject to and not inconsistent with the terms of this Agreement and the
applicable Project Agreement. In the event of conflict between the MRD, this
Agreement or the applicable Project Agreement, the terms of this Agreement, or
the applicable Project Agreement will govern. The MRD will be developed by a
designated ViroPharma representative and signed by an authorized ViroPharma
representative. The ViroPharma representative may modify the MRD in its entirety
or by a single section from time to time through the issuance of a revision
signed on behalf of each of the Parties by an authorized ViroPharma
representative. Exhibit A attached hereto sets forth a non-exclusive list of the
topics the parties intend to cover in the MRD.

 

1.26 “Minimum Yield”, with respect to a Product, shall mean the minimum amount
of finished cartons of such Product that should be produced from the amount of
Active Pharmaceutical Ingredient used to Manufacture a batch such Product, as
identified in the applicable Project Agreement.

 

1.27 “NDA”, with respect to a Product, means the New Drug Application identified
in the applicable Project Agreement, including any subsequent submissions,
supplements, or amendments thereto, and any comparable applications required by
a Foreign Jurisdiction for such Product, including any subsequent submissions,
supplements or amendments thereto.

 

1.28 “NADA”, with respect to a Product, means the New Animal Drug Application
identified in the applicable Project Agreement, including any subsequent
submissions, supplements, or amendments thereto, and any comparable applications
required by a Foreign Jurisdiction for such Product, including any subsequent
submissions, supplements or amendments thereto.

 

1.29 “Person” means a natural person, a corporation, a partnership, a trust, a
joint venture, a limited liability company, any governmental authority, or any
other entity or organization.

 

1.30 “Price”, means the price that ViroPharma shall pay to OSG for Services as
set forth in the applicable Project Agreement.

 

1.31 “Product” means the various forms and presentations of a product containing
Active Pharmaceutical Ingredient set forth in a Project Agreement

 

6



--------------------------------------------------------------------------------

1.32 A “Product Supply Year” means, with respect to a Product, the period
beginning as of the Commencement Date for such Product and ending on December 31
of the calendar year in which the Commencement Date occurs, and each calendar
year thereafter during the term of the applicable Project Agreement.

 

1.33 “PEG” means polyethylene glycol [***].

 

1.34 “PEG Specifications” means, with respect to a Product that uses PEG to
Manufacture the Product, the specifications for the PEG set forth in the
applicable Project Agreement.

 

1.35 “Project Agreement” means a written agreement executed by ViroPharma and
OSG describing the details of the Services to be provided to ViroPharma pursuant
to the terms of this Agreement and such Project Agreement.

 

1.36 “Project Agreement Effective Date”, with respect to a Product, means the
effective date of the applicable Project Agreement as identified in such Project
Agreement.

 

1.37 “Quality Agreement” means, with respect to a Product, an agreement between
the parties which describes the quality and regulatory responsibilities relating
to the Manufacture and release for sale of such Product to ViroPharma. Where
practicable, the Quality Agreement will be compiled and agreed upon by the
parties prior to initiation of the process validation batches. The Quality
Agreement will be subject to and not inconsistent with the terms of this
Agreement, the related Project Agreement and the Specifications, and in the
event of conflict between terms of this Agreement, the Project Agreement and/or
the Specifications, as applicable, on one hand, and the Quality Agreement on the
other, this Agreement, the Project Agreement or the Specifications, as
applicable, will govern. The Quality Agreement may be modified from time to time
through the issuance of a revised document signed on behalf of each of the
parties by an authorized representative(s) incorporating the modification(s) and
stating the reason for revisions, effective date and revision number of the
document. A reference to “MRD/Quality Agreement” in this Agreement will mean the
MRD and/or the Quality Agreement, as the context requires.

 

1.38 “Regulatory Approval” shall mean satisfaction of any and all applicable FDA
registration and notification requirement with respect to Manufacturing a
Product.

 

1.39 “Representatives”, with respect to a Party, (i) its Affiliates, contractors
and subcontractors, and (ii) the agents, employees, consultants and advisors of
such Party and its Affiliates, contractors and subcontractors.

 

1.40 “Services”, means development, manufacturing or packaging of a Product as
further defined in each Project Agreement.

 

1.41 “Specifications”, with respect to a Product, means the specifications for
Manufacturing and testing such Product set forth in the applicable Project
Agreement.

 

1.42 “Territory”, with respect to a Product, means the territory in which
ViroPharma will sell such Product purchased from OSG that is identified and
agreed to in the applicable Project Agreement.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

7



--------------------------------------------------------------------------------

1.43 “United States” shall mean the fifty (50) states and the District of
Columbia constituting the United States of America and any commonwealth or
territory owned or controlled by the United States of America.

2 SCOPE

 

2.1 Manufacture of Product. The Parties may from time to time enter into a
Project Agreement with respect to a particular Product described therein. Each
project described in a Project Agreement will be governed by the terms and
conditions of this Agreement and such applicable Project Agreement. Each Project
Agreement will (i) describe the Services associated with the Product,
(ii) describe the Product and its Specifications, (iii) set the Price for the
Services, (iv) state that the project described in the Project Agreement will be
governed by the terms, provisions and conditions of this Agreement, and
(v) include any other information required to be provided pursuant to this
Agreement or any additional provision the Parties may mutually agree upon.

 

2.2 Changes in Specifications. ViroPharma shall have the right upon written
notice to OSG to request OSG to institute a change in the Specifications for a
Product. OSG shall respond in writing within [***] ([***]) days whether OSG is
capable of instituting the change in the Specifications requested by ViroPharma,
the time frame necessary for OSG to implement that change, and what effect, if
any, OSG believes the implementation of such change will have on the (Services
and/or Manufacturing) Price. OSG shall use commercially reasonable efforts to
institute all changes in the Specifications requested by ViroPharma. If OSG
indicates that it is not capable of instituting a change in Specifications
requested by ViroPharma and the changes are required by law or by competent
governmental authority, the inability of OSG shall be deemed a force majeure
condition affecting the performance of OSG and subject to Section 18.1. If OSG
indicates it is capable of implementing the change in Specifications requested
by ViroPharma, the Parties shall in good faith agree on the date for
implementation of the change and what increase or decrease, if any, in the
(Services and/or Manufacturing) Price and/or other costs associated with such
change.

3 INTELLECTUAL PROPERTY

 

3.1 Ownership and License of ViroPharma Technology. ViroPharma shall retain
ownership of all information, documents, and materials which ViroPharma or its
Representatives, including Lilly, provide to OSG in connection with the
performance of this Agreement and all Project Agreements. Further, ViroPharma
shall have the right to obtain and use copies of all reports, documents and
other tangible materials generated by OSG which are related to the Product as
part of the Services rendered under this Agreement. Any inventions, whether
patentable or unpatentable, derived from ViroPharma’s Confidential Information,
ViroPharma Know-How or any ViroPharma Patents which are conceived or reduced to
practice in the course of this Agreement by one or more employees or agents

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

8



--------------------------------------------------------------------------------

of OSG (the “New Inventions”) shall be promptly assigned to ViroPharma by OSG.
OSG shall immediately disclose any New Inventions to ViroPharma in writing.
Should ViroPharma decide to file a patent application to cover any New
Inventions, OSG and ViroPharma shall cooperate in the preparation and
prosecution of such patent applications. OSG represents and warrants that its
employees and agents are under an obligation to assign inventions made in the
course of their employment to OSG. All costs relating to the preparation and
filing of patent applications and for maintenance of patents covering New
Inventions shall be borne by ViroPharma. ViroPharma hereby grants to OSG a
non-exclusive, world-wide, royalty-free license (with a right to sublicense)
under the New Inventions, provided that OSG shall not use any ViroPharma
Know-How, ViroPharma Patents or New Inventions to develop, make, have made, use,
offer to sell, sell or import a product which is competitive with any Product
manufactured under this Agreement including any Project Agreement. Licenses to
ViroPharma Know-How and ViroPharma Patents granted to OSG hereunder shall
terminate immediately upon termination or expiration of the applicable Project
Agreement.

 

3.2 Ownership and License of OSG Technology. If OSG suggests to ViroPharma and
ViroPharma agrees to the use of specific OSG patents or OSG Know-How that were
developed outside the scope of this Agreement, OSG shall grant to ViroPharma a
non-exclusive, world-wide, royalty-free license under such OSG patents or OSG
Know-How for purposes of developing, making, having made, using, offering to
sell, selling and importing Product. Upon the termination of this Agreement the
foregoing license will continue irrevocably subject to a royalty rate to be
negotiated in good faith by the parties.

 

3.3 Joint Inventions. If any activities under this Agreement, Project Agreement
or MRD result in a patentable invention made jointly by one or more members of
OSG and one or more representatives of ViroPharma, as determined by United
States laws of inventorship (a “Joint Invention”), title to any patent
application that covers such Joint Invention, and any patent or patents maturing
therefrom shall be held by ViroPharma. ViroPharma hereby grants to OSG a
non-exclusive, world-wide, royalty-free license (with a right to sublicense) to
such Joint Inventions, provided that OSG shall not use any Joint Inventions to
develop, make, have made, use, offer to sell, sell or import a product which is
competitive with any Product manufactured under this Agreement including any
Project Agreement. Filing and prosecution of patent applications covering Joint
Inventions shall be at ViroPharma’s discretion, and shall be carried out by
counsel chosen by ViroPharma, and ViroPharma shall bear all costs associated
with filing, prosecution, and maintenance of such patent applications.

 

3.4 Trademarks. ViroPharma hereby grants to OSG a nonexclusive license to use
the trademarks “VIROPHARMA”, and any trademarks which are identified in a
Project Agreement as a “Product Trademark,” for the sole purpose of labeling and
packaging Product that is Manufactured for ViroPharma in accordance with this
Agreement and the applicable Project Agreement and Quality Agreement. Such
license shall terminate immediately upon termination or expiration of this
Agreement and/or the applicable Project Agreement with respect to a Product
Trademark. OSG may not sublicense its rights under this paragraph except with
ViroPharma’s written consent, which consent may be withheld by ViroPharma for
any reason.

 

9



--------------------------------------------------------------------------------

3.5 Settlement. If a third party asserts that a patent or other right owned by
it is infringed by the use of OSG patent rights or OSG Know-How in the
Manufacture of the Product, OSG shall attempt to resolve the problem raised by
the asserted infringement. The matter shall be deemed resolved if OSG obtains:
a) a license permitting ViroPharma to use the OSG patent rights or OSG
technology for the Product with either no royalties or royalties payable by OSG;
or b) an agreement from the third party that: i) no action will be taken against
ViroPharma or ViroPharma’s sublicenses, or ii) that the patent or other right is
not infringed by ViroPharma or ViroPharma’s sub licensee; or c) a holding that
the third-party patent is invalid, or the third-party patent or other right is
unenforceable or not infringed by a court of competent jurisdiction from which
no appeal has or can be taken.

 

3.6 Litigation

 

  (a) If the manufacture or sale of Product results in a claim or an assertion
of a claim for patent infringement against ViroPharma, based upon OSG Patents or
OSG Know-How, the Party to this Agreement first having notice of that claim
shall promptly notify the other Party in writing. The notice shall set forth the
facts of the claim in reasonable detail. OSG shall have the primary right, but
not the obligation, to defend against such claim. ViroPharma shall cooperate
with OSG at OSG request, cost and expense in such defense and shall have the
right to be represented by counsel of its own choice at ViroPharma’s expense. If
OSG shall fail to commence defense against such claim within a period of sixty
(60) days after receiving written notice from ViroPharma or otherwise of such
claim, ViroPharma shall have the right, but not the obligation, to so defend at
OSG expense by counsel of ViroPharma’s own choice and OSG shall have the right,
at its own expense, to be represented by counsel of its own choice. OSG shall
reimburse ViroPharma for any Claims incurred by ViroPharma as a result of an
infringement claim described in this paragraph.

 

  (b) If the use of any ViroPharma Patents, ViroPharma Know-How, New Inventions
or Joint Inventions result in a claim for patent infringement against OSG, the
Party to this Agreement first having notice of that claim shall promptly notify
the other Party in writing. The notice shall set forth the facts of the claim in
reasonable detail. ViroPharma shall have the primary right, but not the
obligation, to defend against such claim. OSG shall cooperate with ViroPharma at
ViroPharma’s request, cost and expense in such defense and shall have the right
to be represented by counsel of its own choice at OSG expense. If ViroPharma
shall fail to commence defense against such claim within a period of sixty
(60) days after receiving written notice from OSG or otherwise of such claim,
OSG shall have the right, but not the obligation, to so defend by counsel of OSG
own choice and ViroPharma shall have the right, at its own expense, to be
represented by counsel of its own choice. ViroPharma shall reimburse OSG for any
Claims incurred by OSG as a result of an infringement claim described in this
paragraph.

 

3.7 Third Party Infringement. If any ViroPharma Patent or patent claiming a
Joint Invention or New Invention or any ViroPharma Know-How is infringed by a
third party, the Party to this Agreement first having knowledge of such
infringement shall promptly notify the other in writing. The notice shall set
forth the facts of that infringement in reasonable detail.

 

10



--------------------------------------------------------------------------------

ViroPharma shall have the exclusive right, but not the obligation, to institute,
prosecute, and control any action or proceeding with respect to such
infringement of a ViroPharma Patent or patent claiming a Joint Invention or New
Invention or ViroPharma Know-How, by counsel of its own choice, and OSG shall
have the right, at its own expense, to be represented in that action by counsel
of its own choice.

If ViroPharma brings any such action or proceeding, OSG agrees to be joined as a
party plaintiff and to give ViroPharma reasonable assistance and authority to
file and prosecute the suit. The out-of-pocket costs and expenses of OSG shall
be reimbursed first out of any Claims recovered in favor of OSG and/or
ViroPharma. ViroPharma, as the Party initiating and prosecuting the action to
completion shall be entitled to the balance of any remaining Claims.

 

3.8 Protection and Use of Intellectual Property. Except as expressly set forth
in a Project Agreement and for a period of [***] post termination of this
Agreement, OSG shall not for such time as ViroPharma’s Confidential Information,
Know-How or any ViroPharma Patents or patent claiming a Joint Invention or New
Invention (collectively the “Intellectual Property”) are not in the public
domain, make use of or disclose the Intellectual Property, whether for itself or
for any other third party, in the manufacture of any product containing the API
of any Product manufactured under this Agreement without obtaining ViroPharma’s
prior written consent.

4 FORECASTS, ORDERS, AND SHIPPING

 

4.1 Product Forecasts.

 

  (a) Initial Forecast. ViroPharma shall provide in writing to OSG as soon as
reasonably practicable after the Effective Date, a non-binding [***] year
([***]) estimate of ViroPharma’s Calendar Quarter requirements.

 

  (b) Quarterly Forecast. Before the end of the [***] of each Calendar Quarter,
ViroPharma shall provide to OSG a forecast of the estimated quantities of the
Product for the succeeding [***] ([***]) Calendar Quarters. The quantity of
Product for the [***] Calendar Quarter, and [***] percent ([***]%) of the
quantity of Product for the [***] Calendar Quarter, shall be binding on
ViroPharma (the “Binding Quantity”), and ViroPharma shall submit purchase
orders, as described below, for at least this Binding Quantity. The quantity of
Product for the remaining [***] ([***]) successive Calendar Quarters shall be
considered non-binding. However, if requested by ViroPharma, OSG shall be
obligated to deliver at least [***] percent ([***]%) of the quantity forecasted
for the [***] successive Calendar Quarter in the Quarterly Forecast.
Notwithstanding the foregoing provisions of this Section 4.1(b), each of the
parties’ rights and obligations described in this Section 4.1(b) are subject to
any limitations in or exceptions to ViroPharma’s obligations to purchase Product
from OSG that are described in a Project Agreement.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

11



--------------------------------------------------------------------------------

4.2 Purchase Orders. ViroPharma shall submit a purchase order to OSG for the
Product desired at least [***] ([***]) days (“Minimum Lead Time”) before the
requested shipment date. Each purchase order shall specify the shipment date,
the quantity ordered, and the delivery terms.

 

4.3 Product Shipment. OSG shall provide to ViroPharma at least [***] ([***])
business days prior to the requested shipment date in the purchase order, all
Certificates of Analysis and Certificates of Conformance for the Product. Upon
request by ViroPharma, OSG shall also provide related batch documentation,
Product samples, samples of printed materials, and any documentation required to
assist ViroPharma to determine whether the Product can be released for shipment
and commercial sale. ViroPharma shall have [***] ([***]) business days after
receipt of the Certificates and requested samples and documentation to notify
OSG in writing whether it agrees that the Product can be released for shipment.
Within [***]after receiving ViroPharma’s written release to ship, OSG shall ship
the Product to ViroPharma, or to any other destination in accordance with
shipping and packaging instructions contained in the MRD. Shipment by OSG shall
be FOB OSG Facility per carrier designated by ViroPharma.

5 COMPENSATION

 

5.1 Price. ViroPharma shall pay to OSG the Price as set forth in the applicable
Project Agreement as OSG’s total compensation for Services, including all labor,
materials, facilities, equipment (includes maintenance, modification, re-tooling
and/or set up), services, taxes, overhead, and profit.

 

5.2 Currency. All transactions shall be in United States dollars.

 

5.3 Adjustments to Price. The Price could change pursuant to the applicable
Project Agreement after review by ViroPharma representatives and OSG
representatives. If necessary mutually agreed Price Adjustments could be
implemented.

 

5.4 Yield. OSG shall provide ViroPharma in writing, within [***] business days
after the end of each month, data describing Actual Yield realized in the
immediately preceding month.

Unless otherwise stated in a Project Agreement:

 

  (a) On a Project Agreement by Project Agreement basis, every [***] months
commencing with the start of commercial production of a Product after approval
by the FDA of the Facility for such Product, the parties shall compare the
aggregate Actual Yield for such [***] month period (the “[***]Month Actual
Yield”) to the aggregate Minimum Yield for such [***] month period (the “[***]
Month Minimum Yield”). All batches of Product Manufactured during such [***]
month period with a yield less than the Minimum Yield that are caused by
(i) [***], or (ii) matters governed by Section 18.1 below, shall be excluded
from the calculation of the [***] Month Actual Yield and the [***] Month Minimum
Yield.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

12



--------------------------------------------------------------------------------

  (b) Unless otherwise specified in the Project Agreement, if the [***] Month
Actual Yield is less than the [***] Month Minimum Yield, then OSG shall
reimburse to ViroPharma an amount equal to [***]. At ViroPharma’s option,
reimbursement shall be made to ViroPharma as a set off against invoices that
ViroPharma owes OSG, or against future invoices related to the Product.

 

5.5 Loss of Active Pharmaceutical Ingredient. Subject to Section 18.1 below, if
any Active Pharmaceutical Ingredient, non-processing losses, work in process or
Product is destroyed, damaged or lost while risk of loss lies with OSG, OSG
shall reimburse ViroPharma for [***] of such lost, destroyed or damaged Active
Pharmaceutical Ingredient at [***]. Reimbursement shall be made within [***]
([***]) days after determining the root cause for the loss and shall, at
ViroPharma’s option, be made to ViroPharma as a set off against invoices that
ViroPharma owes OSG, or against future invoices related to the Product. Such
destroyed, damaged or lost Active Pharmaceutical Ingredient shall not be
included in the calculation of Actual Yield or the Minimum Yield.

 

5.6 Delayed Shipment Discount. OSG will notify ViroPharma immediately if it
believes it will not be able to ship the Product by the requested ship date in
the purchase order. If OSG ships the Product later than ([***]) business days
after the requested ship date in the purchase order (“Grace Period”), where the
lateness is within OSG control, and the relevant purchase order by ViroPharma
met the Minimum Lead Time requirement, and the failure to ship is not
attributable to ViroPharma or as a result of Force Majeure (hereinafter
defined), then OSG will discount the Price (or, if a Project Agreement breaks
down the Price into “Materials Costs” and Non-Materials Costs”, then OSG will
discount the Non-Materials component of the Price) by [***] percent ([***]%),
plus [***] percent ([***]%) for each day the Product does not ship after the
Grace Period, up to [***]percent ([***]%) of the Price (or, if a Project
Agreement breaks down the Price into “Materials Costs” and “Non-Materials
Costs”, up to [***]% of the Non-Materials component of the Price). Payment shall
be made within [***] ([***]) days after the required shipping date on the
applicable purchase order and shall, at ViroPharma’s option, be payable by check
or as a setoff against other payments that ViroPharma may owe OSG. If OSG fails
to ship Product by the requested ship date in the purchase order for [***]
([***]) quarters in a calendar year or [***] ([***]) quarters over the term of
the applicable Project Agreement, ViroPharma shall have the following options:
(1) terminate that Project Agreement under Section 16.2 due to a Material
Breach, or (2) declare that Project Agreement non-exclusive (if agreement was
exclusive) so that ViroPharma may immediately begin to obtain any or all of its
Product needs from another source. In the event ViroPharma obtains Product from
another source, then any Product obtained will reduce the Binding Quantities of
Product ViroPharma is required to purchase from OSG. OSG will indemnify
ViroPharma for all fully documented direct costs and expenses, including the
purchase price of replacement Product in excess of the then current Price
hereunder, incurred by ViroPharma in manufacturing or purchasing such
replacement Product, less any unit supply cost savings obtained by ViroPharma.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

13



--------------------------------------------------------------------------------

5.7 Invoices. OSG shall invoice ViroPharma (referencing ViroPharma’s purchase
order number) upon shipment of the applicable Product, or completion of the
services at the following address, unless otherwise notified in writing by
ViroPharma:

ViroPharma Incorporated

Attn: Accounts Payable - [***]

397 Eagleview Boulevard

Exton, PA 19341

 

5.8 Payment. ViroPharma shall pay the invoiced Price for non-Defective Product
delivered, and any other amounts invoiced pursuant to the applicable Project
Agreement, to OSG within [***] ([***]) days after ViroPharma’s receipt

 

5.9 Limitation. Notwithstanding the foregoing, OSG shall have no obligation to
reimburse ViroPharma in respect of a Product that is not saleable because of
inadequacies or deficiencies in the Specifications.

6 VIROPHARMA SUPPLIED MATERIALS

 

6.1 Active Pharmaceutical Ingredient.

 

  (a) CGMP Testing. Each calendar year, for at least [***] ([***]) lots of API
received by OSG, OSG shall perform such tests as are necessary for it to
determine whether the API meets the API Specifications in order to ensure that
the API complies with cGMP requirements. OSG shall inform ViroPharma within
[***] ([***]) business days of any API tested by OSG that fails to meet the API
Specifications. OSG shall retain for [***] ([***]) days, for ViroPharma’s
inspection, any such API that fails to meet the API Specifications.

 

  (b) Damage/Discrepancies. OSG shall inform ViroPharma of any damage to the
Active Pharmaceutical Ingredient received that is visually obvious (e.g.,
damaged or punctured containers) within [***] ([***]) business days of OSG
receipt. OSG will verify the quantity of the Active Pharmaceutical Ingredient
and will perform an identify test on it, informing ViroPharma within
(10) business days of any discrepancies in quantity or its failure to conform to
the identity specification as defined in the API Specifications. OSG shall
retain, for ViroPharma’s inspection, any such Active Pharmaceutical Ingredient
that fails to conform to the identity specification as defined in the API
Specifications.

 

  (c) Risk. Subject to Section 18.1 below, risk of loss, damage, and/or
contamination of the Active Pharmaceutical Ingredient shall pass to OSG upon
[***].

 

  (d) Inventory Reporting. OSG and ViroPharma are attempting to create an
automated interface that will provide ViroPharma with real-time inventory data
(the “SAP Interface”).

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

14



--------------------------------------------------------------------------------

  (i) From and after the date that ViroPharma is reasonably satisfied that the
SAP Interface provides ViroPharma with real-time inventory data for the API,
then OSG shall confirm to ViroPharma in writing, within [***] ([***]) business
days after the end of each calendar month, the quantities of Active
Pharmaceutical Ingredient and Product remaining in its inventory at the end of
each month.

 

  (ii) Until subsection (i) above is effective, and during all periods when the
Interface is not operating to ViroPharma’s reasonable satisfaction, OSG shall
confirm to ViroPharma in writing, within [***] ([***]) business days after the
end of each week, the quantities of Active Pharmaceutical Ingredient and Product
remaining in its inventory at the end of each week.

 

  (e) Title. ViroPharma shall at all times retain title to the Active
Pharmaceutical Ingredient. OSG shall keep ViroPharma’s title to all Active
Pharmaceutical Ingredient while in OSG custody free and clear of all liens and
encumbrances. OSG shall pay all costs associated with securing the release of
any such liens and encumbrances, and shall indemnify ViroPharma for all Claims
incurred by ViroPharma as a result of OSG breach of this Section 6.1.e. If
requested by ViroPharma, the Parties agree to discuss in good faith entering
into a mutually acceptable Consignment Agreement (or similar document) with
respect to Active Ingredient delivered to OSG by ViroPharma or its Supplier. OSG
shall retain title to all work in process and Product containing Active
Pharmaceutical Ingredient until title passes to ViroPharma at the shipping point
for the Product contemplated by Section 4.3 above.

 

  (f) Printed/Packaging Materials Artwork. ViroPharma shall provide OSG with
camera-ready artwork for all printed and packaging components to be used in the
Manufacturing of the Product.

 

6.2 Monthly API Reports. Within [***] business days after the end of each month,
OSG shall provide a written report to ViroPharma detailing the amount of Active
Pharmaceutical Ingredient in OSG’s work in process for the Product as of the end
of the immediately preceding month.

7 OSG SUPPLIED MATERIALS

 

7.1 Raw Materials and Excipients. OSG shall provide all raw materials and
excipients necessary for Services or supply of Product described in the Project
Agreement (excluding Active Pharmaceutical Ingredient), including but not
limited to packaging components, and printed material components. All raw
material specifications and excipients shall meet ViroPharma specifications as
defined in the Project Agreement and must be approved by ViroPharma in writing
prior to use.

8 COMPLIANCE

 

8.1 Annual Product Review. OSG shall generate the data necessary for an annual
product review for each strength of Product produced at its manufacturing
facility for ViroPharma. OSG shall provide ViroPharma with a copy of such data
no later than [***] each year. The following information shall be included in
each annual product review:

 

  •   A review of available in-process control data and critical Product test
results (including trend analysis, comparison of data from previous year);

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

15



--------------------------------------------------------------------------------

  •   A summary of all batches prepared and review of all batches that fail to
meet established Specifications (including a report of atypical data and
determination of significance with respect to process control and quality);

 

  •   A review of critical deviations or non-conformances and related
deviations;

 

  •   A review of critical changes carried out to the process, analytical
methods, API, excipients, or packaging components;

 

  •   A review of the results generated by the stability monitoring program
(including trend analysis);

 

  •   A review of all quality-related returns, complaints, and recalls; and

 

  •   Conclusion/recommendation regarding the status of Product validation.

The annual product review shall be subject to final approval by ViroPharma.
Using a quality review process, OSG and ViroPharma shall determine whether or
not significant changes have been made to the system or process, and whether
revalidation is required. ViroPharma shall be responsible for preparing the
resultant annual product report (including conclusions, recommendations and
implementation target dates), and for submitting such report to the FDA.

 

8.2 Access to Premises and Records. Personnel from ViroPharma shall, upon
reasonable advance notice to OSG and in addition to the audits described in
Sections 8.6 and 8.24, have access during normal business hours to OSG premises
where (Services and/or Manufacturing) being conducted in order to observe and
review the services, manufacturing, quality control and testing processes, and
records of all production and quality assurance data related to a Product.

 

8.3 Release/Batch Records. OSG shall perform all required in-process and
finished Product testing per the Product Specifications using validated methods
prior to releasing to ViroPharma within [***] ([***]) days after OSG completes
final packaging of finished Product for a batch of Product. OSG shall provide a
batch release document package to ViroPharma consisting of a (a) certificate of
analysis, (b) certificate of compliance, (c) deviation report, and (d) if
requested by ViroPharma, a complete copy of the batch record. ViroPharma shall
perform the final quality control release of the Product to the market.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

16



--------------------------------------------------------------------------------

8.4 Change Control. OSG shall maintain a formal process to document all changes
relating to a Product. A change related to a Product is defined as any change
that (a) impacts the regulatory commitments for the Product; (b) may affect the
quality, purity, safety, identity or strength of the Active Ingredient or the
Product; (c) would necessarily result in changing or modifying the Product
Specifications; or (d) may require re-validation of any part of the (Services
and/or Manufacturing) process. All proposed changes relating to the Product by
OSG shall be communicated to ViroPharma in writing, and approved by ViroPharma
in writing prior to implementation.

 

8.5 Cleaning Validation. Cleaning procedures relating to a Product will be
developed and validated by OSG. OSG shall notify ViroPharma in writing promptly
following the approval of the validated cleaning process. OSG shall assure that
equipment and facilities used in the Services and/or Manufacturing of the
Product and also used for other client’s products, shall be cleaned in
accordance with validated cleaning procedures for such products.

 

8.6 Compliance Audits. Upon reasonable advanced notice or in the event of
quality problems relating to a Product, OSG shall permit authorized
representatives of ViroPharma to audit the OSG Facility and Manufacturing
records relating to a Product to assure cGMP and cGLP compliance during normal
business hours. Within [***] ([***]) days of the completion of the audit,
ViroPharma will provide to OSG a written audit observation report. Within [***]
([***]) days of receipt of this audit observation report, OSG shall provide
ViroPharma in writing a proposed action plan to address the observations,
including expected dates for resolution of such observations (“Resolution
Dates”), which shall be reviewed by and be subject to the approval of
ViroPharma. OSG shall promptly notify ViroPharma if any of the Resolution Dates
are expected to be missed by OSG, and the reasons for the delays. In addition,
upon ViroPharma’s request, OSG shall provide ViroPharma with a written update on
OSG’s efforts to address the observations.

 

8.7 Deviations. OSG shall have formal procedures in place to use for the basis
of evaluating, justifying, documenting and approving deviations which may occur
in performing the Services. OSG shall report deviations relating to a Product to
ViroPharma in the manner described in the Quality Agreement for such Product.
ViroPharma shall review deviation documentation and will provide in writing its
decision to OSG on whether it will accept or reject the Product.

 

8.8 Manufacturing Facility. OSG shall not Manufacture a Product, or any portion
of the Product, in any facility other than the OSG Facility identified in the
applicable Project Agreement without the prior written consent of ViroPharma.
OSG shall maintain all governmental permits, licenses, and approvals required
relating to a Product.

 

8.9 Non-Conforming Product

 

  (a) Testing and Rejection of Delivered Products. ViroPharma shall be entitled
at its expense, to evaluate Product Manufactured by OSG to determine whether a
Defect exists. In the event of a Defect, ViroPharma will notify OSG in writing
within [***] ([***]) days after its receipt of Product. Product not rejected
within such [***] ([***]) day period will be deemed accepted. In the event a
Defect in

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

17



--------------------------------------------------------------------------------

the Product could not reasonably be discovered within this [***] ([***]) day
period “Latent Defect”, ViroPharma shall have the right to reject such Product
within [***] ([***]) days after discovering the Defect. OSG shall reimburse to
ViroPharma [***]. OSG shall replace the rejected Product with Product that is
not defective within [***] ([***]) days of completion of the investigation of
the Defect. OSG will deliver such replacement Product to ViroPharma [***]. If
both companies decide that the product cannot be reworked or used, OSG will,
[***], arrange for all such Defective Product to be picked up and destroyed in
accordance with all Applicable Laws, and shall deliver to ViroPharma a
certificate of destruction signed by an authorized representative of OSG.
ViroPharma’s actual or deemed acceptance of Product shall not be construed as
limiting any remedies given ViroPharma at law or under this Agreement.
Notwithstanding the foregoing, ViroPharma shall not have the right to reject
Product that is not saleable because of inadequacies or deficiencies in the
Specifications.

 

  (b) Third-Party Testing. In the event OSG does not agree with ViroPharma’s
determination that the Product is Defective, the parties shall, in good faith,
attempt to resolve such dispute. If ViroPharma and OSG cannot resolve such
dispute, an independent laboratory which is acceptable to both Parties shall be
asked to test the Product in dispute (“Disputed Product”). To the extent such
laboratory finds that the Disputed Product is not Defective, ViroPharma shall
pay the fees of such laboratory related to such testing and shall promptly pay
for the Disputed Product. To the extent that such laboratory finds that the
Disputed Product is Defective, OSG shall pay the fees of such laboratory related
to such testing.

 

8.10 Personnel Training/Qualification. OSG shall have a documented training
program to assure that all personnel engaged in providing Services have the
appropriate education, training and experience required to perform their
assigned functions properly.

 

8.11 Product Inquiries. ViroPharma shall receive all Product inquiries including
quality complaints, adverse drug reactions and requests for medical information.
OSG shall notify ViroPharma within twenty-four (24) hours of any receipt of a
Product inquiry and immediately forward it to ViroPharma. ViroPharma shall
evaluate and, if necessary, request OSG’s support in its investigation.

 

8.12 Product and Process Qualification. ViroPharma and OSG will settle commonly
the requirements and the degree of product and process qualifications. OSG shall
perform qualification activities for all equipment, computer, utilities, and
facilities relating to a Product. OSG shall qualify all processes used in
providing Services, assuring that the process is capable of consistently
achieving the acceptance criteria of the process qualification and Product
Specifications. ViroPharma shall have the right to review and approve in writing
all qualification procedures and results of the qualification activities
relating to the Product. Both ViroPharma and OSG will work together to resolve
process capability issues: only in the event that the commonly agreed
requirements cannot be met.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

18



--------------------------------------------------------------------------------

8.13 Product Recalls. ViroPharma shall be responsible for making all decisions
regarding the recall of the Product (including notification of the FDA and/or
Relevant Agency). In the event of a Product recall (whether voluntary or
required or requested by a governmental authority), ViroPharma shall coordinate
the recall with OSG as appropriate. OSG will provide all shipment information
and other data necessary to provide Product traceability, and will actively
participate and cooperate in the investigation and implementation of the recall
of product in association with ViroPharma. If OSG believes a recall is
necessary, OSG shall notify ViroPharma within twenty-four (24) hours in writing
and by telephone to ViroPharma’s Quality Manager, whereupon ViroPharma will
determine whether or not it is necessary to initiate the recall. If the recall
is due to a Defect, OSG shall reimburse ViroPharma for the sum of [***].

 

8.14 Product Rework/Reprocessing. OSG shall not supply ViroPharma with any
Product containing reworked and/or reprocessed materials unless ViroPharma has
approved in writing a validated reworked and/or reprocessed procedure developed
and implemented by OSG.

 

8.15 Product Specifications. ViroPharma shall provide Product Specifications as
part of the Individual Project Agreement document or other supporting
documentation that describe the standards in which OSG must meet in the
Manufacture of a Product supplied to ViroPharma. ViroPharma shall inform OSG in
writing of any proposed changes to the Specifications.

 

8.16 Product Stability Program. On an annual basis, OSG shall place in a
stability program per the ViroPharma approved protocol in the applicable Project
Agreement, a minimum of [***] percent ([***]%) of lots for all dosage forms
produced. OSG and ViroPharma will mutually agree on which representative lots
should be placed within the stability program.

 

8.17 Raw Materials and Excipients Inspection/Control. OSG shall inspect, test,
control and trace all incoming raw materials and excipients, including printed
materials and packaging used in the Manufacture of a Product.

 

8.18 Record Retention. OSG shall retain all Manufacturing and shipping
documentation for a minimum of [***] after Product expiration for each lot of
Product manufactured. OSG will notify ViroPharma prior to record destruction and
upon request, shall provide the records to ViroPharma at ViroPharma’s expense.
Any records not requested by ViroPharma shall be shredded by OSG.

 

8.19 Regulatory Inspections. OSG shall inform ViroPharma in writing within
twenty-four (24) hours of any governmental or regulatory inquiry, communication,
audit or inspection of its facility and (Services and/or Manufacturing)
processes directly relating to a

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

19



--------------------------------------------------------------------------------

Product, or any of the foregoing that relate to general (i.e., not
product-specific) operating issues regarding the Facility that may reasonably
have an impact on OSG’s ability to provide the Services and Manufacture the
Product. ViroPharma shall have the right to have a representative present at the
Facility during any governmental or regulatory agency inspection relating to a
Product. OSG shall provide ViroPharma copies of any written communication from a
governmental or regulatory agency relating to a Product or relating to general
(i.e., not product-specific) operating issues regarding the Facility, within
forty-eight (48) hours of its receipt. ViroPharma shall be given the opportunity
to provide assistance to OSG in responding to any such inquiry, communication,
inspection relating to a Product. OSG shall notify ViroPharma in writing prior
to entering into a consent decree or an order being entered against OSG
involving OSG failure, or alleged failure to comply with cGMP.

 

8.20 Regulatory Requirements. OSG shall perform the Services and perform quality
assurance and quality control testing in compliance with the applicable NDA
and/or NADA and all Applicable Laws, in accordance with the Specifications of
the Product. ViroPharma shall fulfill all regulatory requirements with respect
to the Product that are imposed by Applicable Laws upon ViroPharma as the holder
of the NDA and/or NADA. OSG shall be responsible for the registration of the
Drug Establishment, maintaining the site manufacturing license for the
production of the Product. OSG and ViroPharma shall provide one another with
information necessary to fulfill such regulatory obligations.

 

8.21 Sample Retention. OSG shall retain and store in a secure manner under
conditions consistent with the Product’s labeling, representative samples from
each Product lot, including Active Pharmaceutical Ingredient, for at least [***]
after the Product’s expiration date. Recipient representative samples shall be
retained by OSG for at least [***]. OSG will notify ViroPharma prior to retained
sample destruction and upon request, shall provide the samples to ViroPharma at
ViroPharma’s expense.

 

8.22 Subcontracting. OSG shall not utilize any Subcontractors in the Manufacture
of a Product without the prior written approval of ViroPharma.

 

8.23 Warehousing. While under OSG control, OSG shall be responsible for storage
of the Active Pharmaceutical Ingredient, excipients and the Product as per the
storage requirements specified in the applicable Project Agreement.

 

8.24 Other Audits of the Facilities. Upon reasonable advanced notice or in the
event of problems relating to a Product, OSG shall permit authorized
representatives of ViroPharma to audit for environmental, health, and safety
programs and practices [***] and/or as needed, and to audit for such matters as
are reasonably required for ViroPharma to comply with the requirement of the
Sarbanes-Oxley Act of 2002 [***] per year (the “Sarbanes Audit”), and OSG shall
take such steps that are reasonably required to address any deficiencies noted
in the Sarbanes Audit. In connection with at least one Sarbanes Audit, OSG shall
allow for an inventory audit including, but not limited to, Active
Pharmaceutical Ingredient, WIP API and finished Product. ViroPharma or its
authorized representatives shall use reasonable efforts to conduct such Sarbanes
Audits in [***], unless any such audit indicates a

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

20



--------------------------------------------------------------------------------

matter that requires further investigation. For each Sarbanes Audit after the
first the first Sarbanes Audit conducted in each calendar year, OSG Norwich will
accommodate the request and will subsequently invoice ViroPharma at the rate of
[***] per day for the time/effort associated with these additional audits.

9 SUPPLIER RELATIONSHIP

 

9.1 Supplier Relationship Team: Within a reasonable period of time following the
execution of this Agreement, OSG and ViroPharma shall form a team (“Supplier
Relationship Team”) which shall meet to address issues and oversee the
relationship between ViroPharma and OSG. Each Party shall provide representation
for managing the Supplier Relationship. After the commencement Date, OSG shall
identify and, with both parties approval, pursue projects that will improve the
manufacturing processes and reduce the costs for Product. ViroPharma agrees to
support OSG in the process. A process for reviewing, approving and financing
such projects, which impact Product, shall be established and documented in the
MRD. The Parties shall share any cost savings to the Manufacture of Product
realized as a result of the work of the Supplier Relationship Team and the
applicable Price shall be adjusted accordingly. From time to time the Parties
may, at their own expense, invite internal or external consultants to advise the
Supplier Relationship Team. Any and all such external consultants shall execute
a confidentiality agreement in a form mutually acceptable to the Parties.

10 REPRESENTATIONS AND WARRANTIES: VIROPHARMA

 

10.1 Non-infringement. ViroPharma represents and warrants that, to its
knowledge, the ViroPharma Know-How, ViroPharma Patents, or ViroPharma trademarks
related to this Agreement do not involve the misappropriation of any trade
secrets or the infringement of any valid patents, copyrights, trademarks, or any
other intellectual property rights of any other Persons.

 

10.2 API Specifications. ViroPharma represents and warrants that all Active
Pharmaceutical Ingredient supplied to OSG under this Agreement shall conform to
the API Specifications.

 

10.3 DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 10, VIROPHARMA
MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND VIROPHARMA SPECIFICALLY DISCLAIMS
ANY AND ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR
WARRANTY OF NON-INFRINGEMENT.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

21



--------------------------------------------------------------------------------

11 REPRESENTATIONS AND WARRANTIES: OSG

 

11.1 Not Debarred. OSG hereby represents and warrants that it is not debarred
and has not and will not use in any capacity the services of any person debarred
under subsections 306(a) or (b) of the Generic Drug Enforcement Act of 1992 or
any comparable law in any Foreign Jurisdiction. If at any time this
representation and warranty is no longer accurate, OSG shall immediately notify
ViroPharma of such fact.

 

11.2 Non-infringement. OSG represents and warrants that, to its knowledge, any
OSG Know-How and OSG patents, used in the performance of this Agreement do not
involve AND WILL NOT INVOLVE the misappropriation of any trade secrets or the
infringement of any valid patents, copyrights, trademarks, or other intellectual
property rights of any other Persons.

 

11.3 Product Specifications; Applicable Laws; Title; Shelf Life. OSG hereby
represents and warrants that all Product, at the date shipped to ViroPharma or
to a location of ViroPharma’s designation, shall: (i) fully conform to the
applicable Specifications; (ii) have been Manufactured in compliance with the
applicable regulatory requirements, cGMP and all Applicable Laws; (iii) be not
materially different from the potency specified in the Certificate of Analysis,
nor adulterated or misbranded within the meaning of any Applicable Law; and
(iv) not knowingly be Defective. OSG further represents and warrants that no
other Person shall, by reason of OSG acts or omissions, have any security
interest, No lien on API or released finished product. OSG further represents
and warrants that, unless otherwise mutually agreed upon by the Parties, Product
shipped to ViroPharma or other location of ViroPharma’s designation shall have a
shelf life specified in the applicable Project Agreement. OSG further represents
and warrants that it Materially complies with Applicable Laws pertaining to its
overall operations.

 

11.4 Raw Materials from Animal Sources. OSG represents and warrants that no
Product (and no component, raw material or ingredient thereof) delivered
pursuant to this Agreement shall be derived from or manufactured using any human
components. Except as otherwise set forth in the applicable Project Agreement,
OSG further represents and warrants that no Product (and no component, raw
material or ingredient thereof, such as flavoring agents) shall be derived from
or manufactured using any animal components without the prior written consent of
ViroPharma, which consent may be withheld by ViroPharma for any reason

 

11.5 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 11, OSG MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION
OF LAW, BY STATUTE OR OTHERWISE, AND OSG SPECIFICALLY DISCLAIMS ANY AND ALL
IMPLIED OR STATUTORY WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
NON-INFRINGEMENT

12 CONFIDENTIALITY

The Receiving Party, on behalf of itself and its Representatives, shall preserve
as confidential all, shall not disclose any, and shall not use for the benefit
of itself or any third party any, Confidential Information of the Disclosing
Party to which Receiving

 

22



--------------------------------------------------------------------------------

Party or its Representatives may have access and/or observed as a result of
preparing for or the actual performance of this Agreement. This confidentiality
obligation shall apply to all Confidential Information of the Disclosing Party
whether in its original form or a derivative form, and to all Confidential
Information of a Disclosing Party whether received or observed by a Receiving
Party or its Representatives prior to, on or after the Effective Date. Receiving
Party agrees to reveal the Confidential Information only to those of its
Representatives who need to know such Confidential Information for purposes of
performing its obligations under this Agreement. Receiving Party has the
responsibility to inform its Representatives receiving Confidential Information
of its confidential nature and shall be responsible for ensuring that such
Representatives act in accordance with the terms and conditions of this
Section 12 to the same extent as though they were parties hereto. Receiving
Party shall be responsible for any violation of those obligations by its
Representatives.

Documents containing Disclosing Party’s Confidential Information made available
to the Receiving Party or its Representatives shall remain the property of the
Disclosing Party and shall be returned, along with all copies thereof, to the
Disclosing Party upon the earlier of the termination of the Agreement or the
request of the Disclosing Party. Analyses, compilations, studies or other
documents, whether prepared by the Receiving Party or others on its behalf,
which contain or otherwise reflect Confidential Information shall be destroyed
upon termination of the Agreement except as otherwise required by Applicable
Laws or this Agreement. Notwithstanding the foregoing, the Receiving Party may
retain a copy of any of such Confidential Information solely for archive
purposes and subject to the obligations to continue to maintain the Confidential
Information in confidence.

Notwithstanding anything to the contrary in this Agreement, the Receiving Party
may disclose the Disclosing Party’s Confidential Information to the extent such
Confidential Information is required to be disclosed by law; however, in such
event, the Receiving Party shall promptly notify the Disclosing Party of the
requirement to disclose and, if the Disclosing Party requests, shall provide
reasonable assistance at the Disclosing Party’s expense in pursuing legal action
to prevent or limit the requested disclosure.

Should OSG use a subcontractor for the manufacture or supply of Product or in
providing any services hereunder (which it may not do without the prior written
consent of ViroPharma), OSG shall require the subcontractor to execute a
confidentiality and nondisclosure undertaking in the same form as set forth in
this Section 12.

Neither Party shall disclose any information about this Agreement, including its
existence, without the other Party’s prior written consent, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing or anything else in
this Agreement to the contrary, ViroPharma may, without the written consent of
OSG, make filings or disclosures that are required by or to the Securities and
Exchange Commission (and any other applicable securities exchanges) that discuss
the subject matter of this Agreement or any exhibit or attachment hereto or any
Project Agreement (including without limitation, filing this Agreement, any
Project Agreement and any exhibit or attachment). ViroPharma will provide OSG
with an advance copy of this Agreement and any Project Agreement marked to show
provisions for which ViroPharma intends to seek confidential treatment and will
consider and take into account OSG’s reasonable comments thereon.

 

23



--------------------------------------------------------------------------------

13 OTHER COVENANTS AND AGREEMENTS

 

13.1 Waste Disposal. OSG shall collect and dispose of all waste generated in the
performance of the Services (including, without limitation, discarded samples
and failed batches) in accordance with all Applicable Laws.

 

13.2 Material Safety Data Sheet. ViroPharma shall provide OSG with Material
Safety Data Sheets, and updates thereof, for Product and Active Ingredient as
required by Applicable Law. Each Party shall comply with any exposure
requirements for Product and Active Ingredient. OSG shall promptly inform
ViroPharma of any known adverse environmental, health, or safety events related
to the Manufacture of Product.

 

13.3 Cooperation with Third Parties. If either Party becomes engaged in or
participates in any investigation, claim, litigation or other proceeding with
any third party, including but not limited to the FDA, relating in any way to
Product or Manufacture of Product, the other Party will, upon request by the
first Party, cooperate in all reasonable respects with the first Party in
connection therewith, including, without limitation, using its reasonable
efforts to make available to the first Party or such third party at the first
Party’s expense, such of the other Party’s employees who may be helpful with
respect to such investigation, claim, litigation or other proceeding.

 

13.4 Contingency Plans. OSG has in place contingency plans that generally
address the continuous supply of Product to its customers (the “Contingency
Plans”). The Supplier Relationship Team shall from time to time review the
Contingency Plans to ensure that they adequately protect the continuous supply
of Product to ViroPharma, and OSG shall make any changes to the Contingency
Plans recommended by the Supplier Relationship Team.

 

13.5 NDAs. Notwithstanding any assistance provided by OSG in acquiring approval
from the FDA of any NDA, ViroPharma shall own all right, title and interest in
and to each NDA.

 

13.6 NADAs. Notwithstanding any assistance provided by OSG in acquiring approval
from the FDA of any NADA, ViroPharma shall own all right, title and interest in
and to each NADA.

 

13.7 OSG Right to Review. OSG shall have the right to review those portions of
ViroPharma’s proposed regulatory submissions, which contain data generated or
provided by OSG before the submissions are filed with appropriate regulatory
authorities. OSG shall complete its review of those portions of the submissions
within [***] after receipt thereof. Should OSG request additional time to
review, ViroPharma will consider such request in good faith. OSG shall consult
with and advise ViroPharma in responding to questions from the regulatory
authorities regarding ViroPharma’s submission(s) for Product. In addition,
ViroPharma will provide to OSG copies of applicable sections of NDA and or
NADA(s) (i.e., those related to the Manufacture of Product at the Manufacturing
Facility) prior to applicable regulatory pre-approval inspections.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

24



--------------------------------------------------------------------------------

14 INDEMNIFICATION; REMEDIES

 

14.1 Indemnification of OSG. ViroPharma shall indemnify, defend, and hold OSG
and its Affiliates (and their respective officers, directors, and employees)
harmless from and against any and all Claims that occur as a consequence of
(a) any breach of any representation or warranty made by ViroPharma in this
Agreement or a Project Agreement; (b) any failure to perform duly and punctually
any covenant, agreement or undertaking on the part of ViroPharma contained in
this Agreement or a Project Agreement; (c) the negligence, gross negligence or
willful misconduct of ViroPharma Representatives (or their respective);
(d) failure of Active Pharmaceutical Ingredient supplied by ViroPharma to
conform to the API Specifications, or if PEG is used to Manufacture Product, the
failure of the PEG supplied by ViroPharma to conform to the PEG Specifications
which, in either case, could not have been reasonably discovered by OSG pursuant
to Section 6.1(a) or (b); or (e) the handling, possession, marketing,
distribution, promotion, sale, or use of Product following shipment of Product
to ViroPharma pursuant to Section 4.3 including, but not limited to, any claim
asserting strict liability, except to the extent such Claims are based on, arise
out of, or are caused by, the negligence, gross negligence or willful misconduct
of OSG or its Representatives or suppliers, any breach of any representation or
warranty made by OSG in this Agreement, or OSG failure to perform duly and
punctually any covenant, agreement or undertaking of OSG contained in this
Agreement or a Project Agreement

 

14.2 Indemnification of ViroPharma. OSG shall indemnify, defend, and hold
ViroPharma and its Affiliates (and their respective officers, directors, and
employees) harmless from and against any and all Claims that occur as a
consequence of (a) the negligence, gross negligence or willful misconduct of OSG
or Representatives or suppliers; (b) any breach of any representation or
warranty made by OSG in this Agreement or a Project Agreement; or (c) any
failure to perform duly and punctually any covenant, agreement or undertaking on
the part of OSG contained in this Agreement or a Project Agreement. Except to
the extent such claims are based on, arise out of, or are caused by the
negligence, gross negligence or willful misconduct of ViroPharma or
Representatives or suppliers.

 

14.3 Mitigation. ViroPharma and OSG shall use good faith efforts to attempt to
resolve any claim or liability for which indemnification may be sought under
this Agreement, including without limitation, by making commercially reasonable
efforts to mitigate or resolve any such claim or liability.

 

14.4 Notice. A Party claiming a right to indemnification (an “Indemnified
Party”) will promptly notify the other Party (“Indemnifying Party”) in writing
of any Claim after receipt by the Indemnified Party of written notice of the
Claim. Failure to give such notice will not affect the indemnification provided
under this Agreement, except to the extent the Indemnifying Party is actually
prejudiced in a material manner by such failure. Thereafter, the Indemnified
Party will promptly deliver to the Indemnifying Party copies of all notices and
documents received by the Indemnified Party relating to the Claim.

 

25



--------------------------------------------------------------------------------

14.5 Defense by Indemnifying Party. The Indemnifying Party will have the right
to assume the defense of the Claim. The Indemnified Party will have the right to
participate in any such proceeding.

 

14.6 Separate Counsel. The Indemnified Party will have the right to retain its
own counsel in any such proceeding. The Indemnified Party shall pay for its own
counsel unless there is a reasonable basis to believe that (i) one or more legal
defenses may be available to it which are different from or additional to those
available to the Indemnifying Party, or (ii) representation of both parties by
the same counsel would be inappropriate in the opinion of the Indemnified
Party’s counsel due to actual or potential differing interests between them. In
any such case, the Indemnifying Party shall be responsible to pay for the
reasonable costs and expenses of the separate counsel retained to represent the
Indemnified Party.

 

14.7 Cooperation. The Indemnified Party will cooperate in all reasonable
respects with the Indemnifying Party in connection with any Claims and the
defense or compromise thereof. If the Indemnifying Party has assumed the defense
of a Claim, the Indemnified Party will not admit any liability with respect to,
settle, compromise, or discharge, the Claim, without the Indemnifying Party’s
prior written consent, which consent shall not be unreasonably withheld;
provided, however, that admissions of facts which a party may be required to
make will not be deemed to be admissions of liability.

 

14.8 Settlement. The Indemnifying Party will have the right, in consultation
with the Indemnified Party, to settle those aspects of the Claim dealing only
with the payment of money, provided that the Indemnifying Party pays such money
and such settlement includes a general release of the Indemnified Party from the
Claim. In connection with any such defense or settlement, the Indemnifying Party
will not enter into a consent decree involving any admission, injunctive or
non-monetary relief or consent to an injunction without the Indemnified Party’s
prior written consent, which consent may be withheld for any reason.

 

14.9 LIMITATION OF LIABILITY. EXCEPT FOR COSTS OF A RECALL ENUMERATED IN SECTION
8.13, ABOVE, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOST
PROFITS, HOWEVER CAUSED OR UPON ANY THEORY OF LIABILITY, INCLUDING ONE’S OWN
NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

15 INSURANCE

 

15.1 Property Damage. ViroPharma shall purchase and maintain insurance or may
self-insure to cover the Active Pharmaceutical Ingredient during shipment to
OSG. Subject to Section 18.1 below, OSG shall purchase and maintain insurance to
cover the Active Pharmaceutical Ingredient and other items supplied by
ViroPharma, work-in-process and finished goods while such items are at OSG.

 

26



--------------------------------------------------------------------------------

15.2 Liability. OSG and ViroPharma will each, throughout the term of this
Agreement, obtain and maintain at its own cost and expense from a qualified
insurance company, comprehensive general liability insurance, including standard
product liability insurance designating each other as an additional insured.
Such policies will provide protection against any and all claims, demands and
causes of action arising out of any defects or failure to perform, alleged or
otherwise, of the Product or any material used in connection therewith or any
use thereof. The minimum amount of liability coverage required by this Agreement
shall be [***] dollars ($[***]) per incidence and [***]dollars ($[***]) coverage
for the year. OSG and ViroPharma each agree to furnish within thirty
(30) working days after execution of this Agreement proof that insurance
required pursuant to Sections 15.1 and under this Section 15.2 are in effect in
the form of a certificate of insurance from the insurance carrier. Such
certificate of insurance shall provide that the carrier will not terminate said
coverage without giving the party which is the additional insured sixty
(60) days prior written notice. ViroPharma may, at its option, satisfy, in whole
or in part, its obligations under this Section 15.2 through its self-insurance
program

16 TERM AND TERMINATION

 

16.1 Term. This Agreement shall be effective as of the Effective Date and shall
expire on December 1, 2010 (the “Initial Term”). At the end of the Initial Term,
this Agreement shall continue automatically for successive one (1) year periods
under the same terms and conditions hereunder until terminated. This Agreement
may be terminated by OSG at the expiration of the Initial Term or at the
expiration of any renewal term upon not less than [***] ([***]) months prior
written notice to ViroPharma. This Agreement may be terminated by ViroPharma at
the expiration of the Initial Term or at the expiration of any renewal term upon
not less than [***] ([***]) months prior written notice to OSG. Any termination
of this Agreement pursuant to any provision of this Agreement shall be deemed to
be a termination of each Project Agreement. Notwithstanding anything to the
contrary in this Section 16.1, but subject to the right to terminate pursuant to
any other provisions of this Agreement (e.g., pursuant to Section 16.2 and 16.3)
(in which case this sentence will not apply), the Initial Term or any renewal
term will automatically be extended for any period commensurate with the
remaining term of any Project Agreements which are then in effect. In such a
case, the effective date of termination pursuant to this Section 16.1 will be
the termination date of the last Project Agreement to terminate.

 

16.2 Termination for Material Breach. In addition to the right to terminate
pursuant to Sections 16.1 and 16.3, either Party may terminate this Agreement in
the event of a material breach by the other of this Agreement, or one or more of
the Project Agreements, provided that the Party asserting such breach first
serves written notice of the alleged breach on the offending Party and such
alleged breach is not cured within [***] ([***]) days of said notice; provided
further, however, that this Agreement shall not terminate pursuant to this
Section 16.2 unless, at the termination of such [***] ([***]) day period, the
Party asserting such breach notifies the other Party in writing of such
termination due to a failure to cure the material breach.

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

27



--------------------------------------------------------------------------------

16.3 Termination for Insolvency. In addition to the right to terminate pursuant
to Sections 16.1 and 16.2, if either Party becomes insolvent or suspends its
business, or files a voluntary petition pursuant to any reorganization or
insolvency law of any jurisdiction, or consents to an involuntary petition
pursuant to any reorganization or insolvency law of any jurisdiction, or makes
an assignment for the benefit of creditors, or applies for or consents to the
appointment of a receiver or trustee of all or a substantial part of its
property (such Party, upon the occurrence of any such event, a “Bankrupt
Party”), then the other Party to this Agreement may thereafter immediately
terminate this Agreement by giving notice of termination to the Bankrupt Party.

 

16.4 Survival. Expiration or earlier termination of this Agreement will not
extinguish rights or obligations previously accrued or vested. In addition, the
provisions of Sections 1, 3.1, 3.2, 3.3, 3.6, 3.8, 5.6, 6.1, 6.2, 8.1, 8.11,
8.13, 8.14, 8.18, 8.21, 8.24, 10, 11, 12, 13.1, 13.3, 13.5, 13.6, 14, 16.4, 16.5
and 18 shall survive the termination, expiration or completion of this
Agreement, except to the extent any provision of such Section is expressly
limited to the term of this Agreement or the applicable Project Agreement.

 

16.5 OSG Obligations upon Expiration or Termination. Upon the expiration or
earlier termination of this Agreement or a Project Agreement, OSG will use its
commercially reasonable efforts to assist ViroPharma in the transfer of relevant
manufacturing technology and information to another qualified manufacturing site
if necessary. ViroPharma will pay OSG for all such efforts in a commercially
reasonable amount mutually agreed upon by the Parties prior to transfer of
information. In addition, OSG shall, at ViroPharma’s request, return to
ViroPharma any unused Active Pharmaceutical Ingredient and all samples and data
held or generated by OSG in performing the Services under this Agreement, and/or
all packaging and other Product-related (other than Active Pharmaceutical
Ingredient) materials in the possession of OSG (“Non-API Materials”); provided
that ViroPharma shall reimburse OSG for it’s actual out of pocket costs incurred
in returning to ViroPharma the Non-API Materials in the possession of OSG that
are requested by ViroPharma (the “Out-of Pocket-Costs”). If ViroPharma requests
any of such Non-API Materials, and if this Agreement or a Project Agreement is
terminated by ViroPharma for any reason not due to an event contemplated by
Sections 16.2 or 16.3 above, then in addition to reimbursing OSG for its
Out-of-Pocket Costs, ViroPharma shall pay OSG an additional amount equal to
[***]% of such Out-of-Pocket Costs.

17 [RESERVED]

18 MISCELLANEOUS

 

18.1 Force Majeure

 

  (a) If either Party is prevented from complying, either totally or in part
with any of the terms or provisions set forth herein (except for an obligation
to make monetary payments), by reason of force majeure, including, by way of
example and not of limitation, fire, flood, explosion, storm, strike, lockout or
other labor dispute, riot, war, rebellion, accidents, acts of God, acts of
governmental agencies or instrumentalities, failure of suppliers (including
ViroPharma’s inability to obtain

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

28



--------------------------------------------------------------------------------

Active Ingredient from a third party) or any other external or non-negligent
internal cause or externally induced casualty, which, in each instance, are
beyond its reasonable control, whether similar to the foregoing contingencies or
not, said Party shall provide written notice of same to the other Party. Said
notice shall be provided within [***] ([***]) business days of the occurrence of
such event and shall identify the requirements of this Agreement or such of its
obligations as may be affected, and to the extent so affected and beyond such
Party’s reasonable control, said obligations shall be suspended during the
period of such disability.

 

  (b) If any raw materials, facility systems or capacity is used for both
Product and any other products or purposes (any other products or purposes
collectively referred to herein, “Competing Products”), any allocation necessary
as a result of a force majeure event shall be made as between ViroPharma’s needs
and the needs of any other party to whom OSG has firm contractual obligations on
a pro rata basis based on Product’s and Competing Products’ respective
percentage contributions to the total gross amount invoiced by OSG for sales of
Product and Competing Products in the [***] ([***]) months preceding the date of
the event constituting force majeure.

 

  (c) The Party prevented from performing hereunder shall use reasonable efforts
to remove such disability, and shall continue performance whenever such causes
are removed. The Party so affected shall give to the other Party a good faith
estimate of the continuing effect of the force majeure condition and the
duration of the affected Party’s nonperformance.

If the period of any previous actual nonperformance of OSG because of OSG force
majeure conditions plus the anticipated future period of OSG nonperformance
because of such conditions will exceed an aggregate of [***] ([***]) days within
any [***] ([***]) month period, ViroPharma may terminate this Agreement by
notice to OSG. If the period of any previous actual nonperformance of ViroPharma
because of ViroPharma force majeure conditions plus the anticipated future
period of ViroPharma nonperformance because of such conditions will exceed an
aggregate of [***] days within any [***] month period, OSG may terminate this
Agreement by notice to ViroPharma.

 

18.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania excluding any
choice of law rules, which may direct the application of the law of another
state.

 

18.3 Successors and Assigns; Assignment and Delegation. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that, except in connection
with a sale, merger, consolidation or other business combination involving all
or substantially of its assets or capital stock, neither OSG nor ViroPharma may
assign or delegate any of its rights, duties or obligations (including, without
limitation, by engaging a subcontractor) hereunder without the prior written
consent of the other. Notwithstanding the foregoing,

 

--------------------------------------------------------------------------------

[***] Indicates material that has been omitted and for which confidential
treatment has been requested. All such omitted material has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

29



--------------------------------------------------------------------------------

ViroPharma shall have the right without the prior written consent of OSG to
assign all of ViroPharma’s rights, obligations, and responsibilities under this
Agreement and any Project Agreement as collateral in connection with any
existing or future financing of ViroPharma. No assignment of this Agreement or
of any rights hereunder or the delegation of any duties or obligations
(including, without limitation, by engaging a subcontractor) shall relieve the
assigning or delegating Party of any of its obligations or liability hereunder.

 

18.4 Use of Other Party’s Name and Marks. Except as otherwise provided in this
Agreement, neither Party shall have any right, express or implied to use in any
manner the trademarks, service marks, or name of the other.

 

18.5 Waiver. Any term or provision of this Agreement may be waived at any time
by the Party entitled to the benefit thereof only by a written instrument
executed by such Party. No delay on the part of either Party in exercising any
right, power, or privilege hereunder shall operate as a waiver thereof; nor
shall any waiver on the part of either Party of any right, power, or privilege
hereunder operate as a waiver of any other right, power, or privilege hereunder;
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof of the exercise of any
other right, power, or privilege hereunder.

 

18.6 Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, the legality, validity,
and enforceability of the remaining provisions shall not be affected thereby,
and in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of the document a provision that is legal, valid,
and enforceable, and as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible while giving effect to the benefits
and burdens for which the parties have bargained hereunder.

 

18.7 Entire Agreement. This Agreement, the MRD, the QA, and all Project
Agreements, including the exhibits and other attachments hereto and thereto,
contain the entire agreement between the parties relating to the subject hereof
and supersedes all prior drafts or understandings, whether written or oral,
relating to the subject matter hereof.

 

18.8 Independent Contractor. OSG shall perform services hereunder only as an
independent contractor, and nothing herein shall be construed to be inconsistent
with that independent contractor relationship. Under no circumstances shall the
independent contractor or any employee of OSG be considered an employee or agent
of ViroPharma. This Agreement shall not constitute, create or in any way be
interpreted as a joint venture, partnership, or formal business organization of
any kind. Except as is expressly set forth herein, neither Party shall have any
right by virtue of this Agreement to bind the other Party in any manner
whatsoever.

 

18.9 Amendment. This Agreement may be modified or amended only by written
agreement of the Parties hereto signed by authorized representatives of the
Parties.

 

30



--------------------------------------------------------------------------------

18.10 Notices. All notices or other communications required or permitted to be
given hereunder or under a Project Agreement, will be in writing and will be
deemed to have been duly given if delivered by hand, courier, facsimile or if
mailed first class, postage prepaid, by registered or certified mail, return
receipt requested (such notices will be deemed to have been given on the date
delivered in the case of hand delivery or delivery by courier, on the date set
forth in the confirmation sheet in the case of facsimile delivery, and on the
third (3rd) day after the date of post mark in the cast of delivery by mail) as
follows:

If to ViroPharma, as follows:

ViroPharma Incorporated

397 Eagleview Boulevard, Exton, Pennsylvania 19341 U.S.A.

Attn: General Counsel

If to OSG, as follows:

OSG NORWICH PHARMACEUTICALS, INC.

6826 State Highway 12

Norwich, NY 13815

Attn: President

With a copy to:

OSG NORWICH PHARMACEUTICALS, INC.

6826 State Highway 12

Norwich, NY 13815

Attn: General Counsel

or in any case to such other address or addresses as hereafter will be furnished
as provided in this Section 18.10 by any Party hereto to the other Party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the day and year first above written.

 

VIROPHARMA INCORPORATED    OSG NORWICH PHARMACEUTICALS, INC. By:  

/s/ Michel de Rosen

   By:  

/s/ Christopher R. Calhoun

Printed Name:   Michel de Rosen    Printed Name:   Christopher R. Calhoun Title:
  President and CEO    Title:   President

 

32



--------------------------------------------------------------------------------

EXHIBIT A

MANUFACTURING RELATIONSHIP DOCUMENT (MRD)

TABLE OF CONTENTS GUIDELINE

Manufacturing Relationship Overview

 

I. MRD Administration

 

II. Key Contacts

 

III. Supply Chain

 

  •   Physical flow diagram

 

  •   Inter-company procedures/guidelines for forecasting, ordering,
invoicing/payment, distribution, inventory reporting, etc.

 

  •   Approved vendor list

 

IV. Manufacturing Process

 

  •   Master batch record, Process Flow Document, etc.

 

V. Product Packaging

 

  •   Specifications, configuration, samples, packaging instructions, etc.

 

VI. Quality Assurance

 

  •   Product/raw materials specifications, inter-company procedures/guidelines
for handling complaints, recalls, etc.

 

VII. Quality Control

 

  •   Methods and inter-company procedures/guidelines for handling manufacturing
related incidences

 

VIII. Regulatory

 

  •   Inter-company procedures/guidelines for label change control

 

  •   Licensing

 

IX. Health & Safety

 

  •   MSDS

 

X. Environmental

 

  •   Inter-company procedures/guidelines required for compliance and reporting

 

XI. Performance Metrics

 

  •   Agreed upon measurements and results